DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/27/2022, 01/28/2022, 03/30/2022 and 04/26/2022 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly an initialed and dated copy of Applicant's IDS form 1449 filed 01/27/2022, 01/28/2022, 03/30/2022 and 04/26/2022 are attached to the instant Office action.

Acknowledgements
This communication is in response to
Application claim amendments filed on 01/21/2020, and 
Patent Board Decision mailed on 03/01/2022.

The amendments filed on 01/21/2020 have been entered.
The rationale and analysis provided in pages 3-5 of the Patent Board Decision mailed on 03/01/2022 overcome the USC 103 rejections previously set forth in the final Office Action mailed on 04/09/2020. 
Terminal Disclaimer filed on 06/09/2020 in view of co-pending application 15/795,048. Therefore, the Double Patenting rejection previously set forth in the final Office Action mailed on 04/09/2020 is withdrawn.

Allowable Subject Matter
Above Claims 1-7 are allowed.
The rationale and analysis provided in pages 3-5 of the Patent Board Decision mailed on 03/01/2022 indicates that the pertinent prior arts of record does not teach all limitations of the independent claims 8 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BASSAM A NOAMAN/Examiner, Art Unit 2497                                                                                                                                                                                                        


/IZUNNA OKEKE/Primary Examiner, Art Unit 2497